                           UNITED STATES DISTRICT COURT

                           MIDDLE DISTRICT OF LOUISIANA

CAIN RICHARD                                        CIVIL ACTION NO. 20-cv-00857

VERSUS                                              JUDGE: SHELLY D. DICK

BRANDSAFWAY, LLC and                                MAGISTRATE JUDGE:
CF INDUSTRIES HOLDINGS, INC.                             SCOTT D. JOHNSON


                      COMPLAINT FOR INTERVENTION

       NOW INTO COURT, through undersigned counsel, comes Property and Casualty

Insurance Company of Hartford (“Intervenor”), who with respect, shows that it wishes to file this

Complaint For Intervention as follows:

                                               1.

       Made Defendants herein are:

       a)     CF INDUSTRIES HOLDINGS, INC., a Delaware corporation having its principal

              place of business in Illinois;

       b)     CF INDUSTIRIES NITROGEN, LLC, a Delaware limited liability company

              whose members are: i) CFN USA Holdings, LLC, whose sole member is CF

              Industries, Inc., a Delaware Corporation with its principal place of business in

              Illinois; and (ii) CHS Inc., a Minnesota corporation with its principal place of

              business in Minnesota;

       c)     BRANDSAFEWAY, LLC, a limited liability company and wholly owned

              subsidiary of Brand Industrial Projects, LLC, who is the wholly owned subsidiary

              of Brand Shared Services, LLC. Brand Shared Services, LLC is the wholly

              owned subsidiary of Brand Industrial Services, Inc., a Delaware corporation who
                maintains a principal place of business in Kennesaw, Georgia.

                                                 2.

        Plaintiff-in-Intervention, Property and Casualty Insurance Company of Hartford, is an

insurance company domiciled in Indiana with its principal place of business in Hartford,

Connecticut and has filed this Intervention pursuant to Rule 24(a) of the Federal Rules of Civil

Procedure.

                                                 3.

        At all times pertinent hereto, Vaughan Roofing & Sheetmetal, LLC, the employer of

plaintiff in the main demand, Cain Richard, was covered for its workers’ compensation

obligations by Property & Casualty Insurance Company of Hartford.

                                                 4.

        Pursuant to the aforementioned relationship, Property and Casualty Insurance Company

of Hartford has been called upon to pay and/or paid to and/or on behalf of plaintiff in the main

demand, Cain Richard, medical benefits and indemnity benefits as the result of the acts and/or

omissions alleged in the main demand, and Intervenor is alleged by Plaintiff to owe additional

benefits to the plaintiff.

                                                 5.

        Property and Casualty Insurance Company of Hartford has voluntarily paid indemnity

benefits in the amount of $688.00/week since December 19, 2019 and the indemnity benefits

continue. Similarly, Property and Casualty Insurance Company of Hartford has voluntarily paid

medical benefits for the treatment to Claimant’s back, hip and right leg to include, but not limited

to, treatment by a an occupational medical clinic, a physical therapist, a neurological surgeon,

and for prescription medication.    The voluntary approval of and payment for medical treatment
                                                 2
continues.    Therefore, Property & Casualty Insurance Company of Hartford avers that the

amount in controversy exceeds and/or is likely to exceed $75,000.

                                                 6.

         Intervenor is entitled to be reimbursed such sums and any future sums which Intervenor

may pay to Plaintiff, Cain Richard, in accordance with the provisions of the Louisiana Workers'

Compensation Law, La. R.S. 23:1020.1 et seq., particularly 23:1101-1104, and the other laws of

the State of Louisiana.

                                                 7.

         To the extent Intervenor may be obligated to pay Workers' Compensation benefits to

Claimant, Cain Richard, beyond the date of any settlement or judgment that is executed or

rendered in this matter, Intervenor is entitled to a credit to the extent of any award made to

Plaintiff, Cain Richard, or to the extent of any settlement funds received by Plaintiff, against

Intervenor’s future liability to Plaintiff, for Workers' Compensation benefits.

                                                 8.

         Intervenor adopts herein by reference all allegations of the original and any amended or

supplemental Petitions for Damages and/or complaints filed, or to be filed, on behalf of Plaintiff

insofar as they pertain to the liability of the Defendants herein, or any additional Defendants, to

said Plaintiff to the extent that they allow recovery by intervenor herein.

         WHEREFORE, Intervenor, Property and Casualty Insurance Company of Hartford

prays:

         1.     That after all legal delays and due proceedings are had, there be judgment herein

                decreeing that Intervenor is entitled to be paid, by preference and priority, all

                unreimbursed sums paid by Intervenor to or on behalf of Plaintiff, out of any
                                                  3
              settlement or judgment executed or rendered in these proceedings, together with

              legal interest until paid, and for all costs of these proceedings;

       2.     That there be judgment herein decreeing that Intervenor is entitled to a credit

              against any future Workers' Compensation obligation to Plaintiff to the extent of

              any proceeds received by Plaintiff from Defendants in the main demand; and

       3.     For all general and equitable relief.

                                                      RESPECTFULLY SUBMITTED:



                                                By: _______/s/ Virginia J. McLin__________
                                                    KIRK L. LANDRY (Bar #20482)
                                                    VIRGINIA J. McLIN (Bar #31257)
                                                    KEOGH, COX & WILSON, LTD.
                                                    70l Main Street (70802)
                                                    P. O. Box ll5l
                                                    Baton Rouge, LA 7082l
                                                    Telephone: (225) 383-3796
                                                    Email: klandry@keoghcox.com
                                                           jmclin@keoghcox.com



                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the above and foregoing was filed electronically with the
United States Middle District Clerk of Court using the CM/EFC system, and that a copy of the
foregoing pleading will be sent to all counsel of record by operation of the court’s electronic
filing system and U.S. mail

       Baton Rouge, Louisiana, this 24th day of February, 2021.



                              ______/s/ Virginia J. McLin_______
                                     KIRK L. LANDRY
                                    VIRGINIA J. McLIN


                                                 4
